Febeman, J.,
delivered the following dissenting opinion :
The agreed ease raises the question of the constitutionality of the Act of the Legislature of 1879, chap. 3, p. 4, which is as follows:
a That each Chancellor, Circuit and Criminal Judge, and Judges of Special Courts hereafter appointed or elected, shall be entitled to a salary of two thousand dollars per annum.”
The 7th section of article 6th of our Constitution is, “ the Judges of the Supreme or inferior Courts, shall, at stated times, receive a compensa-*616tibn for their services, to be ascertained by law, which shall not be increased or diminished during the time for which they are elected.” By section four of same article it is provided, after fixing the qualification of Judges, “his term of service shall be eight years.” In ease of vacancy by death or resignation, “ the appointment or election to fill the vacancy, is only to be for the unexpired term:” Section 5 of article 7.
Judge Horrigan was appointed to fill a vacaney by reason of the death of Judge Scruggs, who was elected in 1878, before the passage, of the Act of 1879, and whose salary was $2,500, which could not have been increased or diminished during his term of eight years.
The question is, whether the time for which an officer or Judge is appointed, shall be held to mean the term of office, that is the eight years and whether time in the last clause, shall be construed to mean term, and thus, during the term of eight years, the salary cannot be changed, as to all • Judges elected for such term Judge Horrigan, filling but the unexpired term, claims to be protected, and entitled, by this clause of the Constitution, to the sJary attached to the term of office, the remainder of which he is filling out. It may be so construed. Would it not be more in accord with the general purpose clearly indicated bv the Constitution, that it should be so construed?
It ceitainly was not supposed by the Conven*617tion that there should he during the same term, one set of officers of this grade, receiving one salary, another a different one. The language is. “ The Judges of the Supreme or inferior Courts shall receive compensation for their services, to be ascertained by law, which compensation shall not he increased or diminished during the time for which they are elected.”
All the Judges, for the period fixed, are to receive the same compensation, is clearly the idea of this provision. All are to receive it, the amount to be ascertained by law, that is, by a general law, operative on all alike. It certainly was not intended that a special law should be passed fixing the compensation of each class of Judges during the time for which the Judges were elected. They were all to be elected at the same time, and the term is to be eight years. If vacancy occur, the appointment is to be made to fill the unexpired term.
Would it he in accord with the intent of the Constitution, to enact that Judges, elected or appointed, say the first year after the regular election, should have, say $2,500; those the second, 12,000; the third, $1,500,' and so on, during the entire term?
Would not this be to classify and discriminate between the Judges of the same grade in a manner not contemplated by the Constitution? The difference in principle is not seen in the case supposed, and the case before us, for if it can be *618that the salary of Judges appointed or elected, during the same term, after the regular election, can be made different from others holding for the same period, then any number of grades of compensation may be fixed, and infinite confusion and incongruity be introduced, certainly contrary to the intent of the Convention.
If this article of the Constitution intends the compensation to be fixed by a general law, then it was intended that general law should fix the compensation of all the class at the same rate, during the same term. If it may be changed as to Judges elected or appointed after the general election, then it may be made different in amount during the time for every six months during the eight years. A construction that admitg of such a result should not be followed, unless the language imperatively requires it. It does not, and the opposite may as fairly be the construction, from which no incongruity or confusion flows. Would not this be a result inore nearly in accord with the purpose or intent of the convention? If so, it ought to be preferred. The intention, when fairly arrived at, is the end to be sought in all construction or interpretation.
The general policy of the State and uniform practice, before and since the constitution, may aid in arriving at the meaning of the language used. Uniformity of salary in the same grade of judicial officers has been the unbroken custom and usage from the foundation of the government to the pres-*619eat law. A construction favoring a change is one that only can be assumed as proper, when the language cannot be held to allow of a construction in accord with this usage, and it is clear it was intended to be changed. PTo such clear purpose is seen in the language used. In fact, we know no purpose to make such a change was intended.
in view of these considerations, we may well say that the true intent was, that compensation of Judges was to be fixed by a general law, before the commencement of their term of eight years, and during this time or term the compensation attached to the office should remain. Therefore, a -Judge filling an unexpired term is to receive the compensation fixed at the beginning of the term which he fills. This would give uniformity in precise accord with past usage, and would be in accord with the intent of the convention, and at the same • time do no violence to the language of the constitution.
For these and other reasons, I dissent from the opinion of the majority of the Court, in this case.